Title: To George Washington from John Marshall, 12 June 1799
From: Marshall, John
To: Washington, George



Dear Sir
Richmond June 12th [17]99

Your letter of the 6th inst. which came by the last mail was communicated to Colo. Carrington & woud have been shown also to Colo. Heth had he been within our immediate reach.
Colo. Cropper is a man of fair character correct politics & unquestionable courage. No doubt can be entertaind of his fitness for the command of a regiment nor shoud I have hesitated to transmit him immediately your letter, but for one consideration produc’d by his former military station. He was in our late army a lieut. Colo. & he performd the duties of that office with reputation. It is probable that he may feel wounded at being offerd the same grade under others whom he then commanded & who are perhaps in nothing his superiors. It is presumd that officers in the actual army will command those of the same grade in the eventual army. If we are correct in this then Colonels Bentley & Parker who were both subalterns when Colo. Cropper was a field officer, & who are not supposd to have manifested any superiority over him, will now take rank of him. The former relative rank of officers

ought certainly not to be the rule which shoud positively decide their present rank. But among gentlemen in other respects equal it is difficult entirely to lose sight of it. It is suggested by Colo. Carrington that if the eventual army shall be calld into actual service—Brigadiers General will necessarily be appointed from Virginia & he has supposd that Genl Clarke & Colo. Cropper, to whom I will take the liberty of adding Genl Posey, woud be proper persons to contemplate for that station.
For this single reason Colo. Carrington & myself have deemd it advisable to detain your letter to Colo. Cropper until your further directions can be receivd. Shoud you still incline to transmit it to him, we trust the delay will produce no inconvenience.
Colo. Callohil Mennis who resides in the county of Bedford, was in the late war brigade major to Genl Muhlenberg. He is a man of considerable energy of character. His activity & courage recommend him as a military man, but those who know him best suppose him better fitted for the command of a battalion than of a regiment. It is probable that he woud accept a majority under a man he coud respect sufficiently to serve under without mortification. Colo. James Breckenridge of Botetourt, altho never heretofore in service, is beleivd to possess many excellent qualities as a soldier, to which he adds a weight of character which woud I think induce Colo. Mennis to be content with a majority in his regiment. To the appointment of Colo. Breckenridge there woud be this objection. It woud take him out of the State legislature where he is a valuable & influential member.
Genl Porterfield of Augusta is in every respect proper for the command of a regiment.
Genl Blackwell of Fauquier was a captain in the late army & in my opinion one of our most valuable officers. He is a cool steady sensible & brave man whose conduct is always correct & who woud in my opinion command a regiment with reputation to himself & advantage to his country.
Colo. Swearingan of Berkeley was also a captain in the late army & maintains a very high reputation. I am not personally acquainted with him but Colos. Carrington & Heth are & they speak highly of him.
I do not immediately recollect any others among the old officers whom I coud name for so high an office as the command of a regiment. I am aware that those I have mentiond cannot, shoud

you on further enquiry approve of them, be all appointed, but I have namd them because it is possible that those first applied to may be disinclind to enter into the army.
Virginia has sustaind a very serious loss which all good men will long lament, in the death of Mr Henry. He is said to have expird on thursday last. The intelligence is not absolutely certain but scarcely a hope is entertaind of its untruth. With the most respectful attachment I remain Sir your obedt Servt

J. Marshall

